DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2002/0150342 to Kiani.
Kiani discloses in the abstract and figures, an optical subconnector comprising: 
a subconnector housing (34);  5
one or more optical cable assemblies (30A, 30C) disposed within the subconnector housing, each optical cable assembly comprising at least one optical ferrule and at least one optical waveguide (paragraph 1 and 114; figure 4); 
a shutter (44) that covers mating ends of the optical ferrules; and 
a shutter activation mechanism coupled to the shutter and configured to reversibly engage with a shutter activation mechanism of a mating optical subconnector such that during unmating of the optical 10subconnector and the mating optical subconnector, the shutter activation mechanism of the mating optical subconnector pulls the shutter activation mechanism of the optical subconnector along a mating axis of the optical subconnector causing the shutter to close (figure 3 depicts a flow diagram showing this function).
As to claim 2, Kiani discloses structure that is capable of performing the recited functional language (see figure 3 and paragraphs 38-42). 
As to claim 3, this claim adds additional cables. Such additional cables are disclosed in paragraph 49 (two cables, etc). 
As to claims 4-7, this claim recites additional connector structure and “movement control components” (ie. Latches, etc). Kiani discloses such in paragraphs 52). No specific structure is recited in the claims to support the functions and Kiani minimally discloses such housings, carriers (circuit boards), “float coupling”, etc.
Claims 8-10 are combinations of the above features and are disclosed by Kiani.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
US 2019/0187385.
US 2015/0049989. 
US 2013/0315539. 
US 2012/0033918.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K WONG whose telephone number is (571)272-2363.  The examiner can normally be reached on M-Tu, Th-F 8A-6P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 5712701739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ERIC K. WONG
Primary Examiner
Art Unit 2883